Exhibit 10.5

LOGO [g193657expg1logo.jpg]

RESTRICTED STOCK AWARD

Award Number:                     

 

Award Date       Number of Shares       Final Vesting Date                      
 

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above (the “Award Date”) granted to

«Name»

(“Participant”) an award (the “Award”) of that number of shares (the “Shares”)
of UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above in the box labeled “Number of Shares,” subject
to certain restrictions and on the terms and conditions contained in this Award
and the UnitedHealth Group Incorporated 2011 Stock Incentive Plan (the “Plan”).

The Participant acknowledges and agrees that the Company may deliver, by
electronic mail, the use of the Internet, including through the website of the
agent appointed by the Committee to administer the Plan, the Company intranet
web pages or otherwise, any information concerning the Company, this Award, the
Plan, pursuant to which the Company granted this Award, and any information
required by the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

A copy of the Plan is available upon request. In the event of any conflict
between the terms of the Plan and this Award, the terms of the Plan shall
govern. Any terms not defined herein shall have the meaning set forth in the
Plan.

* * * * *

1. Rights of the Participant with Respect to the Shares. With respect to the
Shares, on and after the Award Date and until the date or dates on which the
Shares vest and the restrictions with respect to the Shares lapse in accordance
with Section 2, 3 or 4, Participant shall have all of the rights of a
shareholder of the Common Stock, including the right to vote the Shares and the
right to receive dividends thereon, unless and until the Shares are forfeited
pursuant to Section 4 or 8. The rights of Participant with respect to the Shares
shall remain forfeitable at all times prior to the date on which such rights
become vested, and the restrictions with respect to the Shares lapse, in
accordance with



--------------------------------------------------------------------------------

Section 2, 3 or 4. Subject to the restrictions and terms of this Award, after
the Shares vest pursuant to Section 2, 3 or 4, Participant shall have all of the
rights of a shareholder of the Common Stock with respect to the Shares
(including, without limitation, the right to vote the Shares and to receive cash
dividends).

2. Vesting. Subject to the terms and conditions of this Award, [            %]
of the Shares shall vest, and the restrictions with respect to the Shares shall
lapse, on                      if Participant remains continuously employed by
the Company or any Affiliate until the respective vesting dates.

3. Early Vesting Upon Change in Control. Notwithstanding the other vesting
provisions contained in Section 2 and Section 4, but subject to the other terms
and conditions set forth herein, all of the Shares shall become immediately and
unconditionally vested, and the restrictions with respect to such Shares shall
lapse, if, on or within two years after the effective date of a Change in
Control, the Participant ceases to be an employee of the Company or any
Affiliate as a result of a termination of employment (i) by the Participant for
Good Reason, (ii) by the Company or any Affiliate without Cause, (iii) at a time
when Participant is eligible for Retirement (as defined below), (iv) due to
Participant’s failure to return to work as the result of a long-term disability
which renders Participant incapable of performing his or her duties as
determined under the provisions of the Company’s long-term disability insurance
program applicable to Participant (“Disability”), or (v) in the circumstances
described in Section 4(c). For purposes of this Award:

(a) “Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company; provided, however, that
such a sale, merger or other event must also constitute either (i) a “change in
the ownership” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (ii) a “change in the effective control” of the Company
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) (replacing
“30 percent” with “50 percent” as used in such regulation), or (iii) a change
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).

(b) “Cause” shall mean Participant’s (a) material failure to follow the
Company’s reasonable direction or to perform any duties reasonably required on
material matters, (b) material violation of, or failure to act upon or report
known or suspected violations of, the Company’s Code of Conduct, as may be
amended from time to time, (c) conviction of any felony, (d) commission of any
criminal, fraudulent, or dishonest act in connection with Participant’s
employment, or (e) material breach of any employment agreement between
Participant and the Company or any Affiliate, if any. The Company will, within
90 days of discovery of the conduct, give Participant written notice specifying
the conduct constituting Cause in reasonable detail and Participant will have 60
days to remedy such conduct, if such conduct is reasonably capable of being
remedied. In any instance where the Company may have grounds for Cause, failure
by the Company to

 

2



--------------------------------------------------------------------------------

provide written notice of the grounds for Cause within 90 days of discovery
shall be a waiver of its right to assert the subject conduct as a basis for
termination for Cause.

(c) “Good Reason” shall mean the occurrence of any of the following without
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change in Control:

 

  (i) any reduction in Participant’s base salary or a significant reduction in
Participant’s total compensation;

 

  (ii) a reduction in Participant’s annual or long-term incentive opportunities;

 

  (iii) a diminution in Participant’s duties, responsibilities or authority;

 

  (iv) a significant diminution in the budget over which the Participant retains
authority;

 

  (v) a change in Participant’s reporting relationship; or

 

  (vi) a relocation of more than 25 miles from Participant’s primary office
location.

Participant will, within 90 days of discovery of such circumstances, give the
Company written notice specifying the circumstances constituting Good Reason in
reasonable detail; provided however that this notice period shall be shortened
or waived to the extent necessary if compliance with the notice period would
cause the termination for Good Reason to occur following the second anniversary
of the effective date of the Change in Control. Except as contemplated by the
preceding sentence, in any instance where Participant may have grounds for Good
Reason, failure by Participant to provide written notice of the grounds for Good
Reason within 90 days of discovery shall be a waiver of Participant’s right to
assert the subject circumstance as a basis for termination for Good Reason.

(d) “Separation from Service” shall mean when Participant dies, retires, or
otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.

4. Forfeiture or Early Vesting Upon Termination of Employment.

(a) Termination of Employment Generally. Except as expressly provided in
Section 3 or this Section 4, if, prior to vesting of the Shares pursuant to
Section 2, Participant ceases to be an employee of the Company or any Affiliate
for any reason (voluntary or involuntary), and does not continue after such
cessation of service to be either an employee of the Company or any Affiliate,
then Participant’s rights to all of the unvested Shares shall be immediately and
irrevocably forfeited on the date of termination.

 

3



--------------------------------------------------------------------------------

(b) Death. If Participant dies while employed by the Company or any Affiliate,
then all unvested Shares shall become immediately vested, and the restrictions
with respect to all of the Shares shall lapse, as of the date of such death.

(c) Severance. If Participant’s employment with the Company or any Affiliate
terminates at a time when Participant is not eligible for Retirement (and other
than due to Participant’s death or Disability) and, in the circumstances,
Participant is entitled to severance or separation pay, the then-unvested Shares
shall become immediately vested, and the restrictions with respect to such
Shares shall lapse, as of the date of such termination with respect to any of
such Shares that would have vested pursuant to Section 2 during the Acceleration
Period (as determined under the following provisions of this Section 4(c)) had
Participant’s employment not terminated, subject in each case to the provisions
set out in the section entitled “Forfeiture of Shares” below. If Participant is
entitled to severance under the Company’s severance pay plan as in effect on the
date hereof, the Acceleration Period shall be the period of such severance that
Participant is eligible to receive. If Participant is entitled to severance
under an employment agreement entered into with the Company, the Acceleration
Period shall be the period of such severance that Participant would be entitled
to receive under that agreement as of the date hereof. If Participant is
entitled to separation pay other than under the Company’s severance pay plan or
an employment agreement, the Acceleration Period shall be the lesser of the
period (i) Participant would have received payments under the severance pay plan
as in effect on the date hereof, had Participant been eligible for such payments
or (ii) of separation pay. In any case, should Participant’s severance or
separation pay be paid in a lump sum versus bi-weekly payments, the Acceleration
Period shall be for the period of time in which severance or separation pay
would have been paid had it been paid bi-weekly. For avoidance of doubt, any
Shares that are unvested on the date of termination of Participant’s employment
and do not vest after giving effect to the foregoing provisions of this
Section 4(c) shall be forfeited.

(d) Retirement or Long-Term Disability. If Participant ceases to be an employee
of the Company or any Affiliate and either (i) Participant is eligible for
Retirement at the time of such termination of employment or (ii) Participant’s
employment terminates due to Participant’s Disability, then all unvested Shares
shall become immediately vested, and the restrictions with respect to all of the
Shares shall lapse, as of the date of such termination of employment, subject to
the provisions set out in the section entitled “Forfeiture of Shares” below.

(e) For purposes of this Award, “Retirement” means the termination of employment
of a Participant who is age 55 or older with at least ten years of Recognized
Employment with the Company or any Affiliate other than by reason of (i) death
or Disability or (ii) Cause.

 

4



--------------------------------------------------------------------------------

(f) For purposes of this Award, “Recognized Employment” shall include only
employment since the Participant’s most recent date of hire by the Company or
any Affiliate, and shall [not] include employment with a company acquired by the
Company or any Affiliate before the date of such acquisition.

5. Restriction on Transfer. Participant may not transfer the unvested Shares
except by will or by the laws of descent and distribution, or pursuant to a
domestic relations order as described in the Code or Title I of the Employee
Retirement Income Security Act (or the rules promulgated thereunder). Any
attempt to otherwise transfer the Shares shall be void.

6. Special Restriction on Transfer for Certain Participants. If Participant is
an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 and Rule 16a-1 issued thereunder, as such status is
reasonably determined from time to time by the Board of Directors of the Company
(a “Section 16 Officer”), at any time that Shares vest and the Company has
theretofore communicated Participant’s status as a Section 16 Officer to
Participant, the following special transfer restrictions apply to Participant’s
Award. One-third (1/3) of the net number of any Shares that vest pursuant to
Section 2, 3 or 4 at a time when Participant is a Section 16 Officer (including
any shares of Common Stock or other securities into which such Shares may be
converted or exchanged as a result of any adjustment made pursuant to this Award
or Section 7 of the Plan) must be retained, and may not be sold or otherwise
transferred, for a period of at least one year following the applicable vesting
date. For purposes of this Award, the “net number of any Shares that vest” shall
mean the number of Shares becoming vested after reduction for any shares of
Common Stock withheld by or tendered to the Company, or sold on the market, to
cover any federal, state, local or other payroll, withholding, income or other
applicable tax withholding required in connection with the vesting of Shares.
The restrictions of this Section 6 are in addition to, and not in lieu of, the
restrictions imposed under other Company policies and applicable laws.

7. Restrictive Covenants. In consideration of the terms of this Award and the
Company’s sharing of Confidential Information with the Participant, Participant
agrees to the Restrictive Covenants set forth below. For purposes of the
Restrictive Covenants, the “Company” means UnitedHealth Group Incorporated and
all of its subsidiaries and other affiliates.

(a) Confidential Information. Participant has or will be given access to and
provided with sensitive, confidential, proprietary and/or trade secret
information (collectively, “Confidential Information”) in the course of
Participant’s employment. Examples of Confidential Information include
inventions, new product or marketing plans, business strategies and plans,
merger and acquisition targets, financial and pricing information, computer
programs, source codes, models and databases, analytical models, customer lists
and information, and supplier and vendor lists and other information which is
not generally available to the public. Participant agrees not to disclose or use
Confidential Information, either during or after Participant’s employment with
the Company, except as necessary to perform Participant’s duties or as the
Company may consent in writing.

 

5



--------------------------------------------------------------------------------

(b) Non-Solicitation. During Participant’s employment and for two years after
the later of (i) the termination of Participant’s employment for any reason
whatsoever, or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

 

  (i) Solicit or conduct business with any business competitive with the Company
from any person or entity: (A) who was a Company provider or customer within the
12 months before Participant’s employment termination and with whom Participant
had contact regarding the Company’s activity, products or services, or for whom
Participant provided services or supervised employees who provided those
services, or about whom Participant learned Confidential Information during
employment related to the Company’s provision of products and services to such
person or entity, or (B) was a prospective provider or customer the Company
solicited within the 12 months before Participant’s employment termination and
with whom Participant had contact for the purposes of soliciting the person or
entity to become a provider or customer of the Company, or supervised employees
who had those contacts, or about whom Participant learned Confidential
Information during employment related to the Company’s provision of products and
services to such person or entity;

 

  (ii) Raid, hire, employ, recruit or solicit any Company employee or consultant
who possesses Confidential Information of the Company to leave the Company;

 

  (iii) Induce or influence any Company employee, consultant, or provider who
possesses Confidential Information of the Company to terminate his, her or its
employment or other relationship with the Company; or

 

  (iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During Participant’s employment and for one year after the
later of (i) the termination of Participant’s employment for any reason
whatsoever or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

 

  (i)

Engage in or participate in any activity that competes, directly or indirectly,
with any Company activity, product or service that

 

6



--------------------------------------------------------------------------------

 

Participant engaged in, participated in, or had Confidential Information about
during Participant’s last 36 months of employment with the Company; or

 

  (ii) Assist anyone in any of the activities listed above.

Notwithstanding the foregoing, this Section 7(c) will apply to the extent
permissible under the ABA Model Rules of Professional Conduct’s provisions
regarding restrictions on the right to practice law or any applicable state
counterpart.

(d) Because the Company’s business competes on a nationwide basis, the
Participant’s obligations under this “Restrictive Covenants” section shall apply
on a nationwide basis anywhere in the United States.

(e) To the extent Participant and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Participant and the Company
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.

By accepting this Award, Participant agrees that the provisions of this
Restrictive Covenants section are reasonable and necessary to protect the
legitimate interests of the Company.

8. Forfeiture of Shares. This section sets forth circumstances under which
Participant shall forfeit all or a portion of the Shares, or be required to
repay the Company for the value realized in respect of all or a portion of the
Shares.

(a) Violation of Restrictive Covenants. If Participant violates any provision of
the Restrictive Covenants set forth in Section 7, then any unvested Shares shall
be immediately and irrevocably forfeited without any payment therefor. In
addition, for any Shares that vested on or within one year prior to
Participant’s termination of employment with the Company or any Affiliate,
Participant shall be required to repay or otherwise reimburse the Company, upon
demand, an amount in cash or Common Stock having a value equal to the aggregate
Fair Market Value of such Shares on the date the Shares became vested.

(b) Fraud. If the Board determines that Participant has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any unvested Shares shall be immediately
and irrevocably forfeited without any payment therefor. In addition, for any
Shares that became vested during the 12-month period following the first public
issuance or filing with the Securities Exchange Commission (whichever occurs
first) of the incorrect financial statements, Participant shall be required to
repay or otherwise reimburse the Company, upon demand, an amount in cash or
Common Stock having a value equal to the aggregate Fair Market Value of such
Shares on the date the Shares became vested.

 

7



--------------------------------------------------------------------------------

(c) In General. This section does not constitute the Company’s exclusive remedy
for Participant’s violation of the Restrictive Covenants or commission of
fraudulent conduct. As the forfeiture and repayment provisions are not adequate
remedies at law, the Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Shares to
the Participant. By receiving the grant of Shares hereunder, Participant agrees
that the Company may deduct from any amounts it owes Participant from time to
time (such as wages or other compensation, deferred compensation credits,
vacation pay, any severance or other payments owed following a termination of
employment, as well as any other amounts owed to Participant by the Company) to
the extent of any amounts Participant owes the Company under this section. The
provisions of this section and any amounts repayable by Participant hereunder
are intended to be in addition to any rights to repayment the Company may have
under Section 304 of the Sarbanes-Oxley Act of 2002 and other applicable law.

9. Issuance of Shares.

(a) Effective as of the Award Date, the Company shall cause the Shares to be
issued to Participant or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be. The Shares shall be subject to an
appropriate stop-transfer order.

(b) After any of the Shares vest pursuant to Section 2, 3 or 4 and following
payment of the applicable withholding taxes pursuant to Section 11, the Company
promptly shall cause the stop-transfer order to be removed with respect to such
vested Shares.

10. Adjustments to Shares.

(a) In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Common Stock would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available under the Award (including, without limitation, the
benefits or potential benefits of provisions relating to the vesting of the
Shares), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, make adjustments to the Award, including
adjustments in the number and type of securities subject to the Award

(b) Any additional shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends or other cash

 

8



--------------------------------------------------------------------------------

distributions) distributed with respect to the Shares prior to the date or dates
the Shares vest shall be subject to the same restrictions, terms and conditions
as the Shares and shall be promptly deposited with the Secretary of the Company
or a custodian designated by the Secretary.

(c) Any cash dividends or other cash distributions payable with respect to the
Shares shall be distributed at the same time cash dividends or other cash
distributions are distributed to shareholders of the Company generally.

11. Tax Matters.

(a) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) On each applicable vesting date, Participant will be deemed to have elected
to satisfy Participant’s minimum required federal, state, and local payroll,
withholding, income or other tax withholding obligations arising from the
receipt of, or the lapse of restrictions relating to, the Shares, by having the
Company withhold or reacquire a portion of the Shares that vested on such date
having a Fair Market Value equal to the amount of such taxes (but only to the
extent of the minimum amount required to be withheld under applicable laws or
regulations.

12. Miscellaneous.

(a) This Award does not confer on Participant any right to continued employment
or any other relationship with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company to terminate Participant at
any time. Participant’s employment with the Company is at will.

(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.

(c) The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable have been and continue to be
satisfied (including an effective registration statement of the Shares under
federal and state securities laws).

 

9



--------------------------------------------------------------------------------

(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

(e) If a court or arbitrator decides that any provision of this Award is invalid
or overbroad, Participant agrees that the court or arbitrator should narrow such
provision so that it is enforceable or, if narrowing is not possible or
permissible, such provision should be considered severed and the other
provisions of this Award should be unaffected.

(f) Participant agrees that (i) legal remedies (money damages) for any breach of
the Restrictive Covenants in Section 7 will be inadequate, (ii) the Company will
suffer immediate and irreparable harm from any such breach, and (iii) the
Company will be entitled to injunctive relief from a court in addition to any
legal remedies the Company may seek in arbitration.

(g) The Restrictive Covenants in this Award and the provisions regarding the
forfeiture of Shares in this Award shall survive forfeiture of the Shares.

(h) The validity, construction and effect of this Award and any rules and
regulations relating to this Award shall be determined in accordance with the
laws of the State of Minnesota (without regard to its conflict of laws
principles).

(i) It is intended that this Award and any amounts payable under this Award
shall either be exempt from or comply with Section 409A of the Code (including
the Treasury regulations and other published guidance relating thereto) so as
not to subject Participant to payment of any additional tax, penalty or interest
imposed under Section 409A of the Code. The provisions of this Award certificate
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Participant.

 

10